     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 1 of 39


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   ANGELA FLORES, individually and          No. 2:19-cv-00083 WBS JDP
     on behalf of other similarly
13   situated current and former
     employees,
14                                            ORDER RE: PLAINTIFF’S MOTION
                    Plaintiff,                FOR PRELIMINARY APPROVAL OF
15                                            CLASS ACTION SETTLEMENT
           v.
16
     DART CONTAINER CORPORATION, a
17   Nevada corporation; DART
     CONTAINER CORPORATION OF
18   CALIFORNIA, a Michigan
     corporation; and DOES 1-100,
19   inclusive,

20                  Defendants.

21

22                                 ----oo0oo----

23               Plaintiff Angela Flores, individually and on behalf of

24   all other similarly situated employees, brought this putative

25   class action against defendants Dart Container Corporation and

26   Dart Container Corporation of California (collectively,

27   “defendants”) alleging violations of the California Labor Code,

28   Cal. Lab. Code §§ 201-203, 226, 218, 233, 246, the California
                                          1
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 2 of 39


1    Business and Professions Code, Cal. Bus. Prof. Code § 17200, and

2    the California Private Attorneys General Act of 2004 (“PAGA”),

3    Cal. Lab. Code § 2698, et seq.       (See First Am. Compl. (“FAC”)

4    (Docket No. 23).)     Plaintiff has filed an unopposed motion for

5    preliminary approval of a class action settlement.          (Mot. for

6    Prelim. Approval (Docket No. 36-2).)

7    I.     Factual and Procedural Background

8                Plaintiff began working for defendants on approximately

9    September 11, 2017, as an “inspector/packer.”         (FAC ¶ 8.)     As an

10   inspector/packer, plaintiff’s primary job duty was to ensure

11   quality control and pack products on the production line.            (Id.)

12   Many of defendants’ employees, including plaintiff, are paid

13   hourly and thus are not exempt from minimum wage or overtime pay

14   laws and regulations.      (Id. ¶¶ 8-18.)

15               On January 11 2019, plaintiff filed a putative class

16   action in this court, claiming that defendants failed to provide

17   her and other class members with wage statements that accurately

18   identified the total hours worked during the pay period and

19   failed to pay overtime wages in violation of (1) California Labor

20   Code § 226, (2) California Business and Professions Code § 17200,
21   and (3) the California PAGA.       (See Compl.)

22               After the parties exchanged initial disclosures and

23   engaged in some formal written discovery, plaintiff amended her

24   complaint to add a claim for failure to compensate her and other

25   class members for redeemed sick leave at their regular rate of

26   pay in violation of California Labor Code § 246 and California
27   Business and Professions Code § 17200.        (See FAC. ¶¶ 20-25; 62-

28   75.)
                                          2
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 3 of 39


1                As proposed, the Settlement Agreement establishes two

2    distinct classes: the “Sick Pay Class” and the “Non-Exempt Wage

3    Statement Class.”     (See Declaration of Jenny Baysinger, Ex. A

4    (“Settlement Agreement”) at ¶¶ 1.15, 1.20, 1.37, 32 (Docket No.

5    36-1).)    The Sick Pay Class contains one subclass for former

6    employees who separated from employment at any time between

7    January 11, 2016, and November 30, 2020 (the “Former Employee

8    Sub-Class”).    (See id.)    There are approximately 423 Non-Exempt

9    Wage Statement Class Members, 502 Sick Pay Class Members, and 131

10   Former Employee Sub-Class Members.        (See id. ¶ 12a.)

11               Defendants have agreed to pay up to $411,000 to create

12   a common fund (the “Maximum Settlement Amount” or “MSA”), from

13   which payments will be made for (1) attorney’s fees in an amount

14   up to $137,000 or 33% of the fund; (2) litigation costs incurred

15   by class counsel, estimated at $7,500; (3) an incentive award for

16   plaintiff of $2,500; (4) settlement administration costs

17   estimated at $8,850, payable to Phoenix Class Action

18   Administration Solutions; and (5) PAGA penalties in the amount of

19   $15,000, $11,250 of which will be paid to the California Labor

20   and Workforce Development Agency (“LWDA”) and $3,750 of which
21   will be paid to members of the Non-Exempt Wage Statement Class

22   members.    (See id. at ¶¶ 16, 19.)

23               The remaining funds (“Net Settlement Amount”),

24   estimated at $243,900, will be distributed to class members who

25   do not opt out of the settlement.        (See id.)   $25,000 will be

26   allocated to the Sick Pay Class, $109,450 will be allocated to
27   the Former Employee Sub-Class, and $109,450 will be allocated to

28   the Non-Exempt Wage Statement Class.        (Id. at ¶ 32.)     Settlement
                                          3
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 4 of 39


1    proceeds will be distributed on a pro-rata basis to Non-Exempt

2    Wage Statement Class and Sick Pay Class members based on total

3    workweeks worked within the respective class period.           (Id.)

4    Settlement proceeds will be distributed equally among Former

5    Employee Sub-Class Members.       (Id.)   Each Non-Exempt Wage

6    Statement Class Member is expected to receive $258.74; each

7    Former Employee Sub-Class Member is expected to receive $835.49;

8    and each Sick Pay Class Member is expected to receive $49.80--an

9    amount that exceeds the actual wage loss believed to have been

10   suffered because of sick pay underpayments.         (Baysinger Decl. ¶¶

11   45, 63.)    The named plaintiff herself estimates that she was only

12   underpaid a total of $16.00 for redeemed sick leave, for

13   instance.    (Id. ¶ 63 n.1.)     If the number of employees in any of

14   these classes increases, the Settlement Agreement contains an

15   “escalator clause” that increases the amount of the MSA by an

16   amount equal to the percentage increase above 5% (e.g., if the

17   number of class members increases by 6%, the MSA increases by

18   1%).   (See Settlement Agreement at ¶ 17.)

19               Plaintiff provided a copy of the proposed settlement

20   agreement to the LWDA on November 16, 2020, the day before filing
21   this Motion for Preliminary Approval.        (Baysinger Decl. ¶ 77.)

22               The Notice of Class Action Settlement will be mailed to

23   all class members via first class mail. The Notice informs class

24   members of the terms of the Settlement Agreement, their right to

25   opt out and/or object, and an estimate of their share of the Net

26   Settlement Amount.     (See Settlement Agreement ¶ 31.)        The Notice
27   also informs class members of the fact that, separate and apart

28   from the class claims, plaintiff has agreed to settle individual
                                          4
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 5 of 39


1    claims under the California Fair Employment and Housing Act

2    (“FEHA”) for sexual harassment, retaliation, and failure to

3    prevent harassment and retaliation, as well as a claim under the

4    California Labor Code for failure to pay wages upon termination,

5    that she brought against defendants in a separate lawsuit in San

6    Joaquin County Superior Court.       (See Settlement Agreement, Ex. 1,

7    at 4 (“Proposed Notice”) (Docket No. 36-1); Pl.’s Request for

8    Judicial Notice, Ex. 2 (“Pl.’s FEHA Complaint”) (Docket No. 36-

9    4).)   Finally, the Notice informs class members of the existence

10   of two other ongoing cases against defendants, Prado v. Dart

11   Container Corp. of California., et al., Santa Clara County Case

12   No. 18CV336217, and Alvarado v. Dart Container Corp., Riverside

13   County Superior Court Case No. RIC1211707.         The Notice indicates

14   that the Settlement Agreement expressly excludes members of the

15   Alvarado class, that some of the claims in the Prado Class Action

16   have the potential to overlap with claims in this matter, and

17   that class members may opt out of the settlement if they wish to

18   pursue any potentially overlapping claims as part of the Prado

19   Class Action instead.      (See id. at 2-3; Settlement Agreement

20   ¶ 1.20.)    Class members shall have 60 days from the date of the
21   Notice’s mailing to either opt out or to submit an objection to

22   the proposed settlement.      (Id. at 6-7.)

23   II.    Discussion

24               Federal Rule of Civil Procedure 23(e) provides that

25   “[t]he claims, issues, or defenses of a certified class may be

26   settled . . . only with the court’s approval.”          Fed. R. Civ. P.
27   23(e).   “To vindicate the settlement of such serious claims,

28   however, judges have the responsibility of ensuring fairness to
                                          5
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 6 of 39


1    all members of the class presented for certification.”           Staton v.

2    Boeing Co., 327 F.3d 938, 952 (9th Cir. 2003).          “Where [] the

3    parties negotiate a settlement agreement before the class has

4    been certified, settlement approval requires a higher standard of

5    fairness and a more probing inquiry than may normally be required

6    under Rule 23(e).”     Roes, 1-2 v. SFBSC Mgmt., LLC, 944 F.3d 1035,

7    1048 (9th Cir. 2019) (citation and internal quotations omitted).

8                The approval of a class action settlement takes place

9    in two stages.     In the first stage, “the court preliminarily

10   approves the settlement pending a fairness hearing, temporarily

11   certifies a settlement class, and authorizes notice to the

12   class.”    Ontiveros v. Zamora, No. 2:08-567 WBS DAD, 2014 WL

13   3057506, at *2 (E.D. Cal. July 7, 2014).         In the second, the

14   court will entertain class members’ objections to (1) treating

15   the litigation as a class action and/or (2) the terms of the

16   settlement agreement at the fairness hearing.         Id.   The court

17   will then reach a final determination as to whether the parties

18   should be allowed to settle the class action following the

19   fairness hearing.     Id.

20               Consequently, this order “will only determine whether
21   the proposed class action settlement deserves preliminary

22   approval and lay the groundwork for a future fairness hearing.”

23   See id. (citations omitted).

24         A.    Class Certification

25               To be certified, the putative class and subclasses must

26   satisfy both the requirements of Federal Rule of Civil Procedure
27   23(a) and (b).     Leyva v. Medline Indus. Inc., 716 F.3d 510, 512

28   (9th Cir. 2013).     The court will address each subpart in turn.
                                          6
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 7 of 39


1                1.    Rule 23(a)

2                In order to certify a class, Rule 23(a)’s four

3    threshold requirements must be met: numerosity, commonality,

4    typicality, and adequacy of representation.         Fed. R. Civ. P.

5    23(a).     “Class certification is proper only if the trial court

6    has concluded, after a ‘rigorous analysis,’ that Rule 23(a) has

7    been satisfied.”       Wang v. Chinese Daily News, Inc., 737 F.3d 538,

8    542-43 (9th Cir. 2013) (quoting Wal-Mart Stores, Inc. v. Dukes,

9    564 U.S. 338, 351 (2011)).

10                     a.    Numerosity

11               While Rule 23(a)(1) requires that the class be “so

12   numerous that joinder of all members is impracticable,” Fed. R.

13   Civ. P. 23(a)(1), it does not require “a strict numerical cut-

14   off.”    McCurley v. Royal Seas Cruises, Inc., 331 F.R.D. 142, 167

15   (S.D. Cal. 2019) (citations omitted).         Generally, “the numerosity

16   factor is satisfied if the class compromises 40 or more members.”

17   Id. (quoting Celano v. Marriott Int’l, Inc., 242 F.R.D. 544, 549

18   (N.D. Cal. 2007)).      Here, the parties estimate that there are

19   approximately 423 Non-Exempt Wage Statement Class Members, 502

20   Sick Pay Class Members, and 131 Former Employee Sub-Class
21   Members.    (See Baysinger Decl. ¶ 37.)       The numerosity element is

22   therefore satisfied.

23                     b.    Commonality

24               Next, Rule 23(a) requires that there be “questions of

25   law or fact common to the class.”         Fed. R. Civ. P. 23(a)(2).

26   Rule 23(a)(2) is satisfied when there is a “common contention . .
27   . of such a nature that it is capable of classwide resolution --

28   which means that determination of its truth or falsity will
                                           7
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 8 of 39


1    resolve an issue that is central to the validity of each one of

2    the claims in one stroke.”       Wal-Mart Stores, 564 U.S. at 350.

3    “Plaintiffs need not show that every question in the case, or

4    even a preponderance of questions, is capable of classwide

5    resolution.    So long as there is ‘even a single common question,’

6    a would-be class can satisfy the commonality requirement of Rule

7    23(a)(2).”    Wang, 737 F.3d at 544 (citing id.).

8                Here, the claims implicate common questions of law and

9    fact because they are all premised on policies that applied to

10   all class members equally.       All members of each subclass were

11   non-exempt hourly employees of defendants and thus share common

12   legal questions with their respective subclass members,

13   including: (1) whether defendants’ policy of failing to provide

14   wage statements that accurately identified the total hours worked

15   during the pay period and failing to pay overtime wages violated

16   California Labor Code section 226, California Business and

17   Professions Code § 17200, and the California PAGA; and (2)

18   whether defendants’ policy of failing to compensate its employees

19   for redeemed sick leave at their regular rate of pay violated

20   California Labor Code section 246 and California Business and
21   Professions Code § 17200.      (See FAC.)

22               Generally, “challeng[ing] a policy common to the class

23   as a whole creates a common question whose answer is apt to drive

24   the resolution of the litigation.”        Ontiveros, 2014 WL 3057506,

25   at *5.   Even if individual members of the class will be entitled

26   to different amounts of damages because, for instance, they
27   worked for defendants for different amounts of time or were

28   compensated for redeemed sick leave at the incorrect rate of pay
                                          8
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 9 of 39


1    less often than others, “the presence of individual damages

2    cannot, by itself, defeat class certification.”          Leyva, 716 F.3d

3    at 514 (quoting Wal-Mart Stores, 564 U.S. at 362).          Accordingly,

4    these common questions of law and fact satisfy Rule 23(a)’s

5    commonality requirement.

6                     c.    Typicality

7                Rule 23(a) further requires that the “claims or

8    defenses of the representative parties [be] typical of the claims

9    or defenses of the class.”       Fed. R. Civ. P. 23(a)(3).      The test

10   for typicality is “whether other members have the same or similar

11   injury, whether the action is based on conduct which is not

12   unique to the named plaintiffs, and whether other class members

13   have been injured by the same course of conduct.”          Sali v. Corona

14   Reg’l Med. Ctr., 909 F.3d 996, 1006 (9th Cir. 2018) (quoting

15   Hanon v. Dataprods. Corp., 976 F.2d 497, 508 (9th Cir. 1992)).

16   Here, the named plaintiff satisfies the typicality requirement.

17   The named plaintiff and the other class members all worked for

18   defendants and performed similar, if not the same, work.

19   Plaintiff alleges that she received the same inaccurate wage

20   statements, failed to receive overtime pay, and failed to receive
21   sick pay commensurate with her regular rate of pay in the same

22   manner as other class members.       (See FAC ¶¶ 18, 24, 37-41.)

23   Plaintiff is therefore a member of both the Sick Pay Class and

24   the Non-Exempt Wage Statement Class.        Because plaintiff is a

25   former employee of defendants, she is, specifically, also a

26   member of the Former Employee Sub-Class.         (Id. at ¶ 39.)      Though
27   this entitles plaintiff to statutory waiting-time penalties that

28   members of the Sick Pay Class who still work for defendants are
                                          9
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 10 of 39


1     not entitled to, because these waiting-time penalties ultimately

2     arise from the same conduct on the part of defendants--namely,

3     failing to provide sick pay at the employee’s “regular rate of

4     pay” during the employee’s employment--the court finds that

5     plaintiff’s claim is “reasonably co-extensive with those of the

6     absent class members” in the Sick Pay Class.          See McKenzie v.

7     Federal Express Corp., 275 F.R.D. 290, 297 (C.D. Cal. 2011)

8     (Feess, J.) (holding former employee’s claims to be typical of

9     class, which included current employees, because claims were

10    based on the same conduct by defendant employer).          Accordingly,

11    the typicality requirement is satisfied.

12                     d.    Adequacy of Representation

13               Finally, Rule 23(a) requires that “the representative

14    parties will fairly and adequately protect the interests of the

15    class.”   Fed. R. Civ. P. 23(a)(4).      Rule 23(a)(4) “serves to

16    uncover conflicts of interest between named parties and the class

17    they seek to represent” as well as the “competency and conflicts

18    of class counsel.”     Amchem Prods., Inc. v. Windsor, 521 U.S. 591,

19    625, 626 n.20 (1997).       The court must consider two factors: (1)

20    whether the named plaintiff and her counsel have any conflicts of
21    interest with other class members and (2) whether the named

22    plaintiff and her counsel will vigorously prosecute the action on

23    behalf of the class.     In re Hyundai and Kia Fuel Econ. Litig.,

24    926 F.3d 539, 566 (9th Cir. 2019) (quoting Hanlon v. Chrysler

25    Corp., 150 F.3d 1011, 1020 (9th Cir. 1998)).

26                           i.     Conflicts of Interest
27               The first portion of the adequacy inquiry considers

28    whether plaintiff’s interests are aligned with those of the
                                          10
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 11 of 39


1     class.     “[A] class representative must be part of the class and

2     possess the same interest and suffer the same injury as the class

3     members.”    Amchem, 521 U.S. at 625-26 (internal modifications

4     omitted).

5                 In most respects, the named plaintiff’s interests

6     appear to be aligned with those of the class. (See generally

7     FAC.)    Plaintiff was employed in the same workplace, performed

8     similar tasks, and was subjected to the same policies and

9     practices that allegedly violated California law as other class

10    members.     (Id.)   Despite the many similarities, plaintiff alone

11    stands to benefit for her participation in this litigation by

12    receiving an incentive award of $2,500.        (Settlement Agreement ¶

13    16.)    The use of an incentive award raises the possibility that a

14    plaintiff’s interest in receiving that award will cause her

15    interests to diverge from the class’s in a fair settlement.

16    Staton, 327 F.3d at 977-78.      Consequently, the court must

17    “scrutinize carefully the awards so that they do not undermine

18    the adequacy of the class representatives.”         Radcliffe v.

19    Experian Info. Sys., Inc., 715 F.3d 1157, 1163 (9th Cir. 2013).

20                Plaintiff’s counsel estimates that class members will
21    receive somewhere between $49.80 and $1,144.03, depending on how

22    many classes they are members of.        (See Baysinger Decl. ¶ 63.)

23    Plaintiff’s proposed award of $2,500 represents substantially

24    more.    However, incentive awards “are intended to compensate

25    class representatives for work done on behalf of the class, to

26    make up for financial or reputational risk undertaken in bringing
27    the action, and, sometimes, to recognize their willingness to act

28    as a private attorney general.”       Rodriguez v. West Publ’g Corp.,
                                          11
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 12 of 39


1     563 F.3d 948, 958-59 (9th Cir. 2009).        Indeed, the Ninth Circuit

2     has consistently recognized incentive awards are “fairly typical”

3     way to “compensate class representatives for work done on behalf

4     of the class” or “to make up for financial or reputational risk

5     undertaken in bringing the action.”       Id.

6                  Here, a $2,500 incentive payment appears appropriate at

7     this stage.    The payment represents approximately 0.6% of the

8     total settlement amount.      Plaintiff represents that she has spent

9     significant amounts of time participating in this case and has

10    exposed herself to significant reputational and professional

11    risks by tying her name to a class action lawsuit against her

12    former employer.     (Decl. of Angela Flores (“Flores Decl.”) ¶¶ 12-

13    13 (Docket No. 36-6).)     The amount of the requested service award

14    is also less than what other courts have determined is

15    “presumptively reasonable” in the Ninth Circuit.         See Roe v.

16    Frito-Lay, Inc., No. 14CV-00751, 2017 WL 1315626, at *8 (N.D.

17    Cal. Apr. 7, 2017) (“[A] $5,000 incentive award is ‘presumptively

18    reasonable’ in the Ninth Circuit.”) (collecting cases).

19                 Plaintiff’s individual FEHA claims do not pose a

20    problem either.     See Roberts v. Electrolux Home Prods., Inc.,
21    SACV12–1644–CAS(VBKx), 2014 WL 4568632, at *9 (C.D. Cal. 2014)

22    (noting that individual settlement amounts paid to named class

23    representatives for unique harms suffered did not undermine

24    adequacy).    Plaintiff’s individual claims of employment

25    discrimination arise out of different policies and practices

26    employed by defendants, and both she and her counsel represent
27    that she negotiated her individual claims completely separately

28    from her claims brought on behalf of class members in this case
                                          12
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 13 of 39


1     (though her individual discrimination claims were resolved at the

2     same mediation as the class action claims at issue here).            (See

3     Flores Decl. ¶ 11; Baysinger Decl. ¶ 79.)        Notice of plaintiff’s

4     individual claims and the fact that she has settled them will

5     also be provided to class members as part of the Notice Packet.

6     (See Proposed Notice ¶ 4.F.)

7                Rule 23(a)(4)’s adequacy requirement is aimed at

8     ensuring that class representatives do not have adverse interests

9     that are fundamental to the suit and “go to the heart of the

10    litigation,” from representing other class members, not at

11    prohibiting class representatives from having any unique

12    interests at all.     See In re Online DVD-Rental Antitr. Litig.,

13    779 F.3d 934, 942 (9th Cir. 2015) (citing Rubenstein, Newberg on

14    Class Actions § 3:58 (5th Ed. 2011)); Dukes v. Wal-Mart Stores,

15    Inc., 222 F.R.D. 137, 168-69 (9th Cir. 2004) (holding that named

16    plaintiffs could represent class even though they possessed

17    unique interests as supervisory employees of defendant).             Though

18    the parties agreed to keep the amount of Flores’ individual

19    settlement confidential, counsel represented at oral argument

20    that it was for a de minimus value, indicating that it did not
21    likely interfere with Flores’ ability to represent the interests

22    of the class during negotiations.        The settlement of separate,

23    individual claims that arose out of circumstances unique to

24    Flores, through negotiations which the parties represent occurred

25    separately from negotiations regarding the class claims, does not

26    render Flores fundamentally unfit to act as a class
27    representative.    See Roberts, 2014 WL 4568632, at *9 (individual

28    settlement amounts paid to named class representatives for unique
                                          13
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 14 of 39


1     harms did not undermine adequacy).

2                Though Flores’ proposed incentive award and settlement

3     of her individual claims do not appear to create a conflict of

4     interest, the court emphasizes this finding is only a preliminary

5     determination.    Plaintiff represents that she will formally seek

6     the incentive award through a separate motion, to be heard at the

7     final approval hearing.      (Mot. for Prelim. Approval at 4.)        At

8     that time, plaintiff should be prepared to present further

9     evidence of her substantial efforts taken as a class

10    representative to better justify the discrepancy between her

11    award and those of the unnamed class members.         The court will

12    also note any objections concerning the settlement of plaintiff’s

13    individual claims against defendants, if any are made, at the

14    time of the final approval hearing.

15                           ii.   Vigorous Prosecution

16               The second portion of the adequacy inquiry examines the

17    vigor with which the named plaintiff and her counsel have pursued

18    the class’s claims.     “Although there are no fixed standards by

19    which ‘vigor’ can be assayed, considerations include competency

20    of counsel and, in the context of a settlement-only class, an
21    assessment of the rationale for not pursuing further litigation.”

22    Hanlon, 150 F.3d at 1021.

23               Here, class counsel appear to be experienced employment

24    and class action litigators fully qualified to pursue the

25    interests of the class.      (See Baysinger Decl. ¶¶ 84-88.)         Class

26    counsel represent that they have litigated dozens of wage and
27    hour class actions as lead counsel in state and federal court and

28    that they have carefully vetted their clients’ claims and
                                          14
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 15 of 39


1     defendants’ arguments through rigorous legal analysis.          (Id.

2     (citing cases); Decl. of Robert J. Wasserman ¶¶ 21-23 (Docket No.

3     36-3).)   This experience, coupled with the diligent work expended

4     on this case, suggest that class counsel are well-equipped to

5     handle this case.     Accordingly, the court finds that plaintiff

6     and plaintiff’s counsel are adequate representatives of the

7     class.

8                2.    Rule 23(b)

9                After fulfilling the threshold requirements of Rule

10    23(a), the proposed class must satisfy the requirements of one of

11    the three subdivisions of Rule 23(b).        Leyva, 716 F.3d at 512.

12    Plaintiff seeks provisional certification under Rule 23(b)(3),

13    which provides that a class action may be maintained only if “the

14    court finds that questions of law or fact common to class members

15    predominate over questions affecting only individual members” and

16    “that a class action is superior to other available methods for

17    fairly and efficiently adjudicating the controversy.”          Fed. R.

18    Civ. P. 23(b)(3).     The test of Rule 23(b)(3) is “far more

19    demanding,” than that of Rule 23(a).        Wolin v. Jaguar Land Rover

20    N. Am., LLC, 617 F.3d 1168, 1172 (9th Cir. 2010) (quoting Amchem,
21    521 U.S. at 623-24).

22                     a.    Predominance

23               “The predominance analysis under Rule 23(b)(3) focuses

24    on ‘the relationship between the common and individual issues’ in

25    the case and ‘tests whether proposed classes are sufficiently

26    cohesive to warrant adjudication by representation.’”          Wang, 737
27    F.3d at 545 (quoting Hanlon, 150 F.3d at 1022).         However,

28    plaintiff is not required to prove that the predominating
                                          15
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 16 of 39


1     question will be answered in her favor at the class certification

2     stage.   Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 568 U.S. 455,

3     468 (2013).

4                 Here, the claims brought by the proposed settlement

5     class all arise from defendants’ same conduct.         For example,

6     defendants failed to provide all Non-Exempt Wage Statement Class

7     members with wage statements that accurately identified the total

8     hours worked during the pay period and failed to pay overtime

9     wages.     (See Baysinger Decl. ¶¶ 48-49.)     Defendants also failed

10    to compensate all Sick Pay Class members for redeemed sick leave

11    at their regular rate of pay, and to provide Former Employee Sub-

12    Class Members with this pay upon their departure from the

13    company.    (Id. at ¶¶ 44-45.)    These policies serve as common

14    facts uniting plaintiff’s individual claims and the class claims.

15    Common questions of law include whether defendants’ policies and

16    practices violated various sections of the California Labor Code,

17    the California Business and Professions Code, as well as whether

18    defendants’ violations of the California Labor Code give rise to

19    penalties under the PAGA. (See FAC ¶¶ 45-81.)         The class claims

20    thus demonstrate a “common nucleus of facts and potential legal
21    remedies” that can properly be resolved in a single adjudication.

22    See Hanlon, 150 F.3d at 1022.        Accordingly, the court finds

23    common questions of law and fact predominate over questions

24    affecting only individual class members.

25                      b.   Superiority

26                Rule 23(b)(3) sets forth four non-exhaustive factors
27    that courts should consider when examining whether “a class

28    action is superior to other available methods for fairly and
                                           16
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 17 of 39


1     efficiently adjudicating the controversy.”         Fed. R. Civ. P.

2     23(b)(3).   They are: “(A) the class members’ interests in

3     individually controlling the prosecution or defense of separate

4     actions; (B) the extent and nature of any litigation concerning

5     the controversy already begun by or against class members; (C)

6     the desirability or undesirability of concentrating the

7     litigation of the claims in the particular forum; and (D) the

8     likely difficulties in managing a class action.”         Id.   Factors

9     (C) and (D) are inapplicable because the parties settled this

10    action before class certification.         See Syed v. M-I LLC, No.

11    1:14-cv-00742 WBS BAM, 2019 WL 1130469, at *6 (E.D. Cal. Mar. 12,

12    2019) (citation omitted).      Therefore, the court will focus

13    primarily on factors (A) and (B).

14                Rule 23(b)(3) is concerned with the “vindication of the

15    rights of groups of people who individually would be without

16    effective strength to bring their opponents into court at all.”

17    Amchem, 521 U.S. at 617.      When class members’ individual recovery

18    is relatively modest, the class members’ interests generally

19    favors certification.     Zinser v. Accufix Res. Inst., Inc., 253

20    F.3d 1180, 1190 (9th Cir. 2001).         Again, plaintiff’s counsel
21    estimates that class members will receive somewhere between

22    $49.80 and $1,144.03, depending on how many classes they are

23    members of.    (See Baysinger Decl. ¶ 63.)       This anticipated sum,

24    while modest in light of the overall $411,000 recovery,

25    represents a strong result for the class given the strength of

26    the claims, the risks of litigation and delay, and the
27    defendants’ potential exposure.       (See id. at ¶¶ 41-73.)

28    Accordingly, factor (A) weighs in favor of certification.
                                          17
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 18 of 39


1                Factor (B), concerning the “extent and nature of the

2     litigation,” is “intended to serve the purpose of assuring

3     judicial economy and reducing the possibility of multiple

4     lawsuits.”    Zinser, 253 F.3d at 1191 (quoting 7A Charles Alan

5     Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and

6     Procedure § 1780 at 568-70 (“Wright & Miller”) (2d ed. 1986)).

7     If the court finds that several other actions already are pending

8     and that “a clear threat of multiplicity and a risk of

9     inconsistent adjudications actually exist, a class action may not

10    be appropriate since, unless the other suits can be enjoined, . .

11    . a Rule 23 proceeding only might create one more action.”            Id.

12    (quoting Wright and Miller at 568-70)).        “Moreover, the existence

13    of litigation indicates that some of the interested parties have

14    decided that individual actions are an acceptable way to proceed,

15    and even may consider them preferable to a class action.”            Id.

16    (quoting Wright and Miller at 568-70).

17               Here, plaintiff represents that two other class actions

18    against defendants are currently pending in California state

19    courts.   (See Baysinger Decl. ¶¶ 8-10, 13-14.) The first, Prado

20    v. Dart Container Corp. of California, No. 18CV336217 (“the Prado
21    Class Action”), is a wage and hour class action that was filed in

22    Santa Clara Superior Court on October 12, 2018, and appears to

23    still be pending.     (Id.)   The Prado Class Action consists of

24    claims brought under the Federal Credit Reporting Act (“FCRA”) as

25    well as a number of general wage and hour claims.          (Id.)     Though

26    the Prado Class Action also contains a claim for failure to
27    provide accurate wage statements, this claim is simply derivative

28    of the Prado plaintiff’s other wage and hour claims (i.e., the
                                          18
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 19 of 39


1     wage statements failed to include the overtime hours and premium

2     wages for missed meal and rest periods that the Prado plaintiff

3     also alleges defendants failed to provide).         See Prado, No.

4     18CV336217, Compl. ¶¶ 48-52, 165-71.        The Prado plaintiff

5     therefore alleges that defendants’ wage statements suffered from

6     deficiencies for reasons that are slightly different than Flores,

7     who alleges that defendants’ wage statements failed to include a

8     value for the total number of hours worked, included inaccurate

9     values for the number of hours worked in each pay category, and

10    that hours not actually worked, including sick time and vacation

11    time, were included in the “hours” column, all of which made it

12    difficult for Flores to determine if she was being compensated at

13    an accurate rate for all of her hours worked.         (See FAC ¶¶ 12-17;

14    45-51.)   Because both Prado and Flores allege that defendants

15    failed to compensate them adequately for overtime hours worked

16    and provided inadequate wage statements (whether those wage

17    statements were simply derivative of the failure to adequately

18    compensate employees for their hours worked), wage statement and

19    overtime claims in the two actions have the potential to overlap,

20    at least to some extent. (See id.)       However, Flores’ complaint
21    also contains claims for failure to properly calculate and pay

22    redeemed sick pay wages not found in the Prado Class Action, and

23    the Prado Class Action contains several claims under the FCRA not

24    found here.    See Cartwright v. Viking Indus., Inc., No. 2:07-cv-

25    02159 FCD EFB, 2009 WL 2982887, at *14-15 (E.D. Cal. Sep. 14,

26    2009) (holding class treatment to be superior under Rule 23(b)(3)
27    because claims and purported class were broader than those found

28    in parallel state court class action).
                                          19
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 20 of 39


1                The second case, Alvarado v. Dart Container Corp. of

2     California, No. RIC1211707 (“the Alvarado Class Action”), was

3     filed in Riverside Superior Court in 2012.        (Id. at ¶ 13.)

4     Similar to the Prado Class Action, the Alvarado Class Action

5     contains wage statement claims that are derivative of claims for

6     alleged overtime underpayments, and does not contain any claims

7     related to sick pay wages.      (See id.; Alvarado, No. RIC1211707,

8     Compl. ¶¶ 20-21.)     Plaintiff represents that the Alvarado Class

9     Action settled in April 2020, obtained preliminary approval of

10    the settlement from the Riverside Superior Court in August 2020,

11    and that this settlement implicates only non-exempt employees in

12    just one of defendant’s warehouses in Corona, California. (See

13    Baysinger Decl. ¶¶ 13-14.)

14               Because Prado and Alvarado have also been brought as

15    putative class actions, they do not “indicate[] that some of the

16    interested parties have decided that individual action are an

17    acceptable [or preferable] way to proceed.”         See Zinser, 253 F.3d

18    at 1191.   Though Flores’ case was filed after the Prado and

19    Alvarado matters, the Prado matter has not yet settled or

20    otherwise been resolved, see Shwartz v. Lights of America, Inc.,
21    No. CV 11-01712 JVS (MLGx), 2012 WL 12883222 (C.D. Cal. Jun. 15,

22    2012) (holding class action to be superior under Rule 23(b)(3)

23    because putative class members had not yet received any relief in

24    parallel FTC action), and the Settlement Agreement expressly

25    excludes any individuals who participated in the Alvarado Class

26    Action settlement (see Settlement Agreement ¶ 1.15).          The
27    Settlement Agreement also informs class members of the existence

28    of the Prado Class Action and of the potential for overlap among
                                          20
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 21 of 39


1     some of the claims, and gives class members the opportunity to

2     opt out of the settlement to pursue any potentially overlapping

3     claims as part of the Prado Class Action if they wish.          (See

4     Proposed Notice at 2-3.)      The risk is therefore low that class

5     certification here will merely “create one more action” that

6     subjects defendants to a multiplicity of litigation or risk of

7     inconsistent judgments.      Zinser, 253 F.3d at 1191.      Accordingly,

8     factor (B) also weighs in favor of certification.          See id.

9                3.    Rule 23(c)(2) Notice Requirements

10               If the court certifies a class under Rule 23(b)(3), it

11    “must direct to class members the best notice that is practicable

12    under the circumstances, including individual notice to all

13    members who can be identified through reasonable effort.”            Fed.

14    R. Civ. P. 23(c)(2)(B).      Actual notice is not required, but the

15    notice provided must be “reasonably certain to inform the absent

16    members of the plaintiff class.”         Silber v. Mabon, 18 F.3d 1449,

17    1454 (9th Cir. 1994) (citation omitted).

18               The parties have jointly agreed to use Phoenix Class

19    Action Administration Solutions (“Phoenix”) to serve as the

20    Settlement Administrator.      (Baysinger Decl. ¶ 74.)      Pursuant to
21    the notice plan, defendants will provide Phoenix with the class

22    list data within ten business days of the court’s order granting

23    preliminary approval.     (See Settlement Agreement ¶ 28.)       This

24    class list data will include the name, last known address and

25    telephone number, social security number, dates of employment,

26    and pay period data (i.e., the total number of workweeks worked)
27    for each Class Member during each relevant time period.          (Id.)

28               “Notice is satisfactory if it ‘generally describes the
                                          21
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 22 of 39


1     terms of the settlement in sufficient detail to alert those with

2     adverse viewpoints to investigate and to come forward and be

3     heard.’”    See Churchill Vill., LLC v. Gen. Elec., 361 F.3d 566,

4     575 (9th Cir. 2004).     The notice will provide, among other

5     things, a description of the case; the terms of the Settlement

6     Agreement, including the total settlement amount and how it will

7     be allocated; information about plaintiff’s attorney’s fees; the

8     procedures for opting out or objecting to the settlement; an

9     estimate of the individual class member’s share; and notice that

10    plaintiff settled her individual FEHA claims with defendants for

11    a separate, confidential amount.         (See Settlement Agreement, Ex.

12    1.)    The notice will also inform class members of the ongoing

13    Prado Class Action, that some its claims may overlap with the

14    claims alleged in this matter, and that, to the extent there is

15    overlap, the Prado claims will be resolved along with the class

16    claims in this action upon the court’s final approval of the

17    Settlement Agreement.     (See id. at 2.)      Class members will be

18    informed that they have the option to opt out of this action if

19    they would prefer to pursue their claims against defendants as

20    part of the Prado Class Action.       All class members will receive
21    individual notice by first class mail.        (Settlement Agreement ¶

22    29.)

23                The system set forth in the Settlement Agreement is

24    reasonably calculated to provide notice to class members and

25    inform class members of their options under the agreement.

26    Accordingly, the manner of notice and the content of notice is
27    sufficient to satisfy Rule 23(c)(2)(B).

28           B.   Rule 23(e): Fairness, Adequacy, and Reasonableness of
                                          22
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 23 of 39


1                Proposed Settlement

2                Because the proposed class preliminarily satisfies the
3     requirements of Rule 23(a) and (b), the court must consider
4     whether the terms of the parties’ settlement appear fair,
5     adequate, and reasonable.      See Fed. R. Civ. P. 23(e)(2).         To
6     determine the fairness, adequacy, and reasonableness of the
7     agreement, Rule 23(e) requires the court to consider four
8     factors: “(1) the class representatives and class counsel have
9     adequately represented the class; (2) the proposal was negotiated
10    at arm's length; (3) the relief provided for the class is
11    adequate; and (4) the proposal treats class members equitably
12    relative to each other.”      Id.   The Ninth Circuit has also
13    identified eight additional factors the court may consider, many
14    of which overlap substantially with Rule 23(e)’s four factors:
15
           (1) The strength of the plaintiff’s case; (2) the
16         risk, expense, complexity, and likely duration of
           further litigation; (3) the risk of maintaining class
17         action status throughout the trial; (4) the amount
           offered in settlement; (5) the extent of discovery
18         completed and the stage of the proceedings; (6) the
           experience and views of counsel; (7) the presence of a
19         governmental participant; and (8) the reaction of the
           class members to the proposed settlement.
20    See Staton, 327 F.3d at 959.
21               However, many of these factors cannot be considered
22    until the final fairness hearing.       Accordingly, the court’s
23    review will be confined to resolving any “‘glaring deficiencies’
24    in the settlement agreement.”1      Syed, 2019 WL 1130469, at *7
25

26
           1    Because claims under PAGA are “a type of qui tam
      action” in which an employee brings a claim as an agent or proxy
27    of the state’s labor law enforcement agencies, the court will
      have to “review and approve” settlement of plaintiff’s and other
28    class members’ PAGA claims when the parties move for final
                                      23
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 24 of 39


1     (citations omitted).

2                1.    Adequate Representation

3                The court must first consider whether “the class

4     representatives and class counsel have adequately represented the

5     class.”   Fed. R. Civ. P. 23(e)(2)(A).       This analysis is

6     “redundant of the requirements of Rule 23(a)(4) . . . .”             Hudson

7     v. Libre Tech., Inc., No. 3:18-cv-1371-GPC-KSC, 2020 WL 2467060,

8     at *5 (S.D. Cal. May 13, 2020) (quoting Rubenstein, 4 Newberg on

9     Class Actions § 13:48 (5th ed.)) see also In re GSE Bonds Antitr.

10    Litig., 414 F. Supp. 3d 686, 701 (S.D.N.Y. 2019) (noting

11    similarity of inquiry under Rule 23(a)(4) and Rule 23(e)(2)(A)).

12               Because the Court has found that the proposed class

13    satisfies Rule 23(a)(4) for purposes of class certification, the

14    adequacy factor under Rule 23(e)(2)(A) is also met.          See Hudson,

15    2020 WL 2467060, at *5.

16
      approval of the Settlement Agreement. See Cal. Lab. Code §
17
      2669(k)(2); Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d
18    425, 435-36 (9th Cir. 2015).
             Though “[the] PAGA does not establish a standard for
19    evaluating PAGA settlements,” Rodriguez, 2019 WL 331159 at *4
      (citing Smith v. H.F.D. No. 55, Inc., No. 2:15-CV-01293 KJM KJN,
20    2018 WL 1899912, at *2 (E.D. Cal. Apr. 20, 2018)), a number of
      district courts have applied the eight Staton factors, listed
21    above, to evaluate PAGA settlements. See, e.g., Smith, 2018 WL
22    1899912, at *2; Ramirez, 2017 WL 3670794, at *3; O’Connor v. Uber
      Techs., 201 F. Supp. 3d 1110, 1134 (N.D. Cal. 2016). “Many of
23    these factors are not unique to class action lawsuits and bear on
      whether a settlement is fair and has been reached through an
24    adequate adversarial process.” See Ramirez, 2017 WL 3670794, at
      *3. Thus, the court finds that these factors will also govern
25    its review of the PAGA settlement. See id. As noted above,
26    because some of these factors cannot be evaluated until the final
      fairness hearing, the court will limit its review of the PAGA
27    settlement on preliminary approval to determining whether there
      are any “‘glaring deficiencies’ in the settlement agreement.”
28    See Syed, 2019 WL 1130469, at *7 (citations omitted).
                                      24
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 25 of 39


1                2.    Negotiations of the Settlement Agreement

2                Counsel for both sides appear to have diligently

3     pursued settlement after thoughtfully considering the strength of

4     their arguments and potential defenses.        The parties participated

5     in an arms-length mediation before an experienced employment

6     litigation mediator, Kim Deck, on August 31, 2020, ultimately

7     agreeing to the mediator’s proposal proposed by Ms. Deck at the

8     close of mediation.     (Baysinger Decl. ¶¶ 34-36.)      Given the

9     sophistication and experience of plaintiff’s counsel, the

10    parties’ representation that the settlement reached was the

11    product of arms-length bargaining, and the parties’

12    representation that negotiations regarding plaintiff’s individual

13    FEHA claims occurred separately from negotiations regarding the

14    class’ claims (although at the same mediation), the court does

15    not question that the proposed settlement is in the best interest

16    of the class.    See Fraley v. Facebook, Inc., 966 F. Supp. 2d 939,

17    942 (N.D. Cal. 2013) (holding that a settlement reached after

18    informed negotiations “is entitled to a degree of deference as

19    the private consensual decision of the parties” (citing Hanlon,

20    150 F.3d at 1027)).
21               3.    Adequate Relief

22               In determining whether a settlement agreement provides

23    adequate relief for the class, the court must “take into account

24    (i) the costs, risks, and delay of trial and appeal; (ii) the

25    effectiveness of any proposed method of distributing relief to

26    the class, including the method of processing class-member
27    claims; (iii) the terms of any proposed award of attorney's fees,

28    including timing of payment; and (iv) any [other] agreement[s]”
                                          25
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 26 of 39


1     made in connection with the proposal.        See Fed. R. Civ. P.

2     23(e)(2)(C); Baker v. SeaWorld Entm’t, Inc., No. 14-cv-02129-MMA-

3     AGS, 2020 WL 4260712, at *6-8 (S.D. Cal. Jul. 24, 2020).

4                Here, plaintiff’s counsel estimates that class members

5     who do not opt out will receive somewhere between $49.80 and

6     $1,144.03, depending on how many classes they are members of.

7     (See Baysinger Decl. ¶ 63.)      Because the amount class members

8     receive is based on the number of workweeks each class member

9     worked or how much sick pay time for which they were improperly

10    compensated during the period covered by the Settlement

11    Agreement, the court finds that it is an effective method of

12    distributing relief to the class.

13               The Settlement Agreement also sets aside $15,000 of the

14    common fund for civil penalties under PAGA, $3,750 of which will

15    be distributed evenly among class members who do not opt out.

16    (See Baysinger Decl. ¶ 76.)      While plaintiff’s counsel estimates

17    that plaintiff’s Labor Code claims could be worth up to

18    $1,143,384.51 and that the PAGA claim could be worth up to an

19    additional $1,411,750.00, counsel recognizes that defendants had

20    legitimate defenses to these claims that risked reducing the
21    amount plaintiff and the class could recover at trial, including

22    that (1) that plaintiff does not have Article III standing to

23    pursue the wage statement claims under Spokeo v. Robins, 136 S.

24    Ct. 1540 (2016); (2) that the wage statements actually identify a

25    number that equates to total hours worked (though not labeled as

26    such); (3) that plaintiff and other Non-Exempt Class Members were
27    not injured by any technical omissions from the wage statements;

28    (4) that redeemed sick pay cannot underscore a waiting time
                                          26
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 27 of 39


1     penalty claim because such payments are not “wages”; and (5) that

2     any violations by defendants were not sufficiently willful to

3     allow for the imposition of waiting time penalties.          (See

4     Baysinger Decl. ¶¶ 52-70.)      Because the amount of penalties

5     plaintiff would be entitled to under the PAGA depends on how many

6     violations of the California Labor Code defendants committed,

7     these defenses also potentially apply to plaintiff’s PAGA claim.

8     (See id.)

9                 Plaintiff’s counsel represents that, given the strength

10    of plaintiff’s claims and defendants’ potential exposure, the

11    settlement and resulting distribution provides a strong result

12    for the class.    (Id. at ¶¶ 41-70.)     They estimate that the amount

13    of the MSA allocated to resolving the non-PAGA claims, $396,000,

14    represents approximately 34.6% of the maximum damages that could

15    be recovered on behalf of the class in this matter.          (Id. at ¶

16    53.)   Based on their experience litigation class actions,

17    defendants’ likely defenses, difficulties in proving “willful”

18    violations of the law, and general judicial skepticism of wage

19    statement claims seen as “technical” in nature (i.e., that do not

20    implicate substantive failure to pay wages), however, plaintiff’s
21    counsel estimates that this amount actually represents closer to

22    68% of a more “realistic” appraisal of the value of the class’

23    claims and that it is therefore in the best interest of the

24    class.   (See id. at ¶¶ 56-65.)      There also does not appear to be

25    any “glaring deficiency” in the amount of the common settlement

26    fund reserved for PAGA penalties, see Syed, 2019 WL 1130469, at
27    *7 (citations omitted), at least compared to settlements in other

28    wage and hour and PAGA actions, where the parties appear to
                                          27
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 28 of 39


1     maximize the total amount of the settlement that is paid to class

2     members.   See, e.g., Nen Thio v. Genji, LLC, 14 F. Supp. 3d 1324,

3     1330 (N.D. Cal. 2014) (preliminarily approving $10,000 in PAGA

4     penalties out of a total settlement amount of $1,250,000); Garcia

5     v. Gordon Trucking, Inc., No. 1:10-cv-0324 AWI SKO, 2012 WL

6     5364575 (E.D. Cal. Oct. 31, 2012) (granting final approval of

7     $10,000 in PAGA penalties out of a total settlement amount of

8     $3,700,000).

9                Thus, while the settlement amount represents “more than

10    the defendants feel those individuals are entitled to” and will

11    potentially be “less than what some class members feel they

12    deserve,” the settlement offers class members the prospect of

13    some recovery, instead of none at all.        See Officers for Justice

14    v. Civil Serv. Comm’n, 688 F.2d 615, 628 (9th Cir. 1982).

15               The Settlement Agreement further provides for an award

16    of attorney’s fees totaling 33% of the $411,000 Maximum

17    Settlement Amount.     (See Settlement Agreement ¶ 16.)       If a

18    negotiated class action settlement includes an award of

19    attorney’s fees, then the court “ha[s] an independent obligation

20    to ensure that the award, like the settlement itself, is
21    reasonable, even if the parties have already agreed to an

22    amount.”   In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d

23    935, 941 (9th Cir. 2011).

24               “Under the ‘common fund’ doctrine, ‘a litigant or a

25    lawyer who recovers a common fund for the benefit of persons

26    other than himself or his client is entitled to a reasonable
27    attorney’s fee from the fund as a whole.’”        Staton, 327 F.3d at

28    969 (quoting Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980)).
                                          28
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 29 of 39


1     The Ninth Circuit has recognized two different methods for

2     calculating reasonable attorney’s fees in common fund cases: the

3     lodestar method or the percentage-of-recovery method.          Id. at

4     941-42.    In the lodestar method, courts multiply the number of

5     hours the prevailing party expended on the litigation by a

6     reasonable hourly rate.      Id.   Under the percentage-of-recovery

7     method, courts typically delineate 25% of the total settlement as

8     the fee.    Hanlon, 150 F.3d at 1029.     However, courts may adjust

9     this figure if the record reflects “special circumstances

10    justifying a departure.”      Bluetooth, 654 F.3d at 942.      Where, as

11    here, the settlement has produced a common fund for the benefit

12    of the entire class, courts have discretion to use either method.

13    Id. at 942 (citing In re Mercury Interactive Corp., 618 F.3d 988,

14    992 (9th Cir. 2010)).

15                Plaintiff’s counsel have represented that they will

16    seek fees totaling 33% of the common fund by filing a separate

17    motion for attorney’s fees and costs pursuant to Federal Rule

18    23(h).     (See Settlement Agreement ¶ 21.)     The court will defer

19    consideration of the reasonableness of counsel’s fees until the

20    fee motion is filed.     Class counsel is cautioned that the reasons
21    for the attorney’s fees should be explained further in that

22    motion.    Factors considered in examining the reasonableness of

23    the fee may include: (1) whether the results achieved were

24    exceptional; (2) risks of litigation; (3) non-monetary benefits

25    conferred by the litigation; (4) customary fees for similar

26    cases; (5) the contingent nature of the fee and financial burden
27    carried by counsel; and (6) the lawyer’s “reasonable

28    expectations, which are based on the circumstances of the case
                                          29
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 30 of 39


1     and the range of fee awards out of common funds of comparable

2     size.”    See Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1048-50

3     (9th Cir. 2002).    A lodestar cross-check, including the hours

4     worked by each attorney, paralegal, and case manager multiplied

5     by their hourly rate, is also a valuable means by which to check

6     the reasonableness of requested fees.        In the event that class

7     counsel cannot demonstrate the reasonableness of the requested

8     attorney’s fee, the court will be required to reduce the fee to a

9     reasonable amount or deny final approval of the settlement.          See

10    id. at 1047.

11                In light of the claims at issue, defendants’ potential

12    exposure, the risk to plaintiff and to the class of proceeding to

13    trial, and the fact that the court will separately assess the

14    reasonableness of plaintiff’s request for attorney’s fees at a

15    later date, the court finds that the substance of the settlement

16    is fair to class members and thereby “falls within the range of

17    possible approval,” both for plaintiff’s California Labor Code

18    claims and his PAGA claim.      See Tableware, 484 F. Supp. 2d at

19    1079; Ramirez, 2017 WL 3670794, at *3.        Counsel has not directed

20    the court to any other relevant agreements that would alter this
21    analysis.    The court therefore finds that Rule 23(e)’s third

22    factor is satisfied.     See Fed. R. Civ. P. 23(e)(C).

23                4.   Equitable Treatment of Class Members

24                Finally, the court must consider whether the Settlement

25    Agreement “treats class members equitably relative to each

26    other.”   See Fed. R. Civ. P. 23(e)(2)(D).       In doing so, the Court
27    determines whether the settlement “improperly grant[s]

28    preferential treatment to class representatives or segments of
                                          30
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 31 of 39


1     the class.”     Hudson, 2020 WL 2467060, at *9 (quoting Tableware,

2     484 F. Supp. at 1079.

3                Here, the Settlement Agreement does not improperly

4     discriminate between any segments of the class, as all class

5     members are entitled to monetary relief based on the number of

6     compensable workweeks they spent working for defendants, the

7     amount of redeemed sick pay they were improperly compensated for,

8     or both.   See id.    While the Settlement Agreement allows

9     plaintiff to seek an incentive award of $2,500, plaintiff will

10    have to submit additional evidence documenting her time and

11    effort spent on this case to ensure that her additional

12    compensation above other class members is justified.          See Hudson,

13    2020 WL 2467060, at *9.      The court will retain the discretion to

14    award less than the requested $2,500 if it finds that such an

15    award is not warranted by plaintiff’s submission.          See Willner v.

16    Manpower Inc., No. 11-CV-02846-JST, 2015 WL 3863625, at *9 (N.D.

17    Cal. June 22, 2015) (reducing $11,000 service award to $7,500).

18    The court therefore finds that the Settlement Agreement treats

19    class members equitably.      See Fed. R. Civ. P. 23(e)(D).

20               5.    Remaining Staton Factors
21               In addition to the Staton factors already considered as

22    part of the court’s analysis under Rule 23(e)(A)-(D), the court

23    must also take into account “the extent of the discovery

24    completed . . . the presence of government participation, and the

25    reaction of class members to the proposed settlement.”          Staton,

26    327 F.3d at 959.
27               Through initial disclosures and formal written

28    discovery, defendants provided a substantial amount of
                                          31
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 32 of 39


1     information that appears to have allowed the parties to

2     adequately assess the value of plaintiff’s and the class’ claims.

3     (See Baysinger Decl. 16-17, 27; Settlement Agreement ¶ 8. )

4     Defendants provided time and payroll data for all Class members

5     between September 2015 and August 7, 2020, amounting to hundreds

6     of thousands of lines of data.       (Settlement Agreement ¶ 8.)

7     Defendants also provided numerical data related to class sizes

8     and wage statements furnished, and written policies applicable to

9     plaintiff’s claims.     (Id.)    For her part, plaintiff retained an

10    expert to assist in evaluating the data to prepare a damages

11    evaluation for mediation and potentially for subsequent

12    litigation.    (Id.)   This factor weighs in favor of preliminary

13    approval of the settlement.

14               The seventh Staton factor, pertaining to government

15    participation, also weighs in favor of approval.          Staton, 327

16    F.3d at 959.     Under the PAGA, “[t]he proposed settlement [must

17    be] submitted to the [LWDA] at the same time that it is submitted

18    to the court.”    Cal. Lab. Code § 2669(k)(2).       Here, plaintiff

19    provided a copy of the proposed settlement agreement to the LWDA

20    on November 16, 2020, the day before plaintiff filed her Motion
21    for Preliminary Approval.       (Baysinger Decl. ¶ 77.)     As of the

22    date of this order, the LWDA has not sought to intervene or

23    otherwise objected to the PAGA settlement.        The court will

24    continue to monitor LWDA’s involvement until the final fairness

25    hearing.

26               The eighth Staton factor, the reaction of the class
27    members to the proposed settlement, is not relevant at this time

28    because class members have not yet received notice of the
                                          32
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 33 of 39


1     settlement.     See Staton, 327 F.3d at 959.

2                The court therefore finds that the remaining Staton

3     factors weigh in favor of preliminary approval of the Settlement

4     Agreement.    See Ramirez, 2017 WL 3670794, at *3.

5                In sum, the four factors that the court must evaluate

6     under Rule 23(e) and the eight Staton factors, taken as a whole,

7     appear to weigh in favor of the settlement.         The court will

8     therefore grant preliminary approval of the Settlement Agreement.

9          C.    Rule 23(e) Notice Requirements

10               Under Rule 23(e)(1)(B), “the court must direct notice

11    in a reasonable manner to all class members who would be bound

12    by” a proposed settlement.      Fed. R. Civ. P. 23(e)(1)(B).         While

13    there are “no rigid rules to determine whether a settlement

14    notice to class members satisfies constitutional and Rule 23(e)

15    requirements,” Wal-Mart Stores, Inc. v. Visa U.S.A., Inc., 396

16    F.3d 96, 114 (2d Cir. 2005), notice of settlement--like any form

17    of notice--must comply with due process requirements under the

18    Constitution.    See Rubenstein, 4 Newberg on Class Actions § 8:15

19    (5th ed.).    That is, the notice must be “reasonably calculated,

20    under all the circumstances, to apprise interested parties of the
21    pendency of the action and afford them an opportunity to present

22    their objections.”     Mullane v. Cent. Hanover Bank & Tr. Co., 339

23    U.S. 306, 314 (1950).     While actual notice is not required, the

24    notice provided must be “reasonably certain to inform the absent

25    members of the plaintiff class.”         Silber, 18 F.3d at 1454

26    (citation omitted).
27               For the reasons provided above in the court’s

28    discussion of notice under Rule 23(c)(2), the court finds that
                                          33
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 34 of 39


1     the Agreement’s system for providing notice of the settlement is

2     reasonably calculated to provide notice to class members and

3     inform class members of their options under the agreement.

4     Accordingly, the manner of notice and the content of notice is

5     sufficient to satisfy Rule 23(e).

6                IT IS THEREFORE ORDERED that plaintiff’s motion for

7     preliminary certification of a conditional settlement class and

8     preliminary approval of the class action settlement (Docket No.

9     36) be, and the same hereby is, GRANTED.

10               IT IS FURTHER ORDERED THAT:

11         (1) the following classes be provisionally certified for the

12    purpose of settlement:

13               (a) all current and former non-exempt California

14    employees of Defendants who were eligible for and used paid sick

15    leave during a workweek when he/she also earned shift

16    differentials, non-discretionary bonuses, commissions, or other

17    remuneration between January 11, 2015 and November 30, 2020 or

18    Preliminary Approval, whichever is earlier, and who did not

19    participate in the class action settlement in Alvarado v. Dart

20    Container Corp., Riverside County Superior Court Case No.
21    RIC1211707 (the “Sick Pay Class”);

22               (b) all Sick Pay Class Members who separated from

23    employment at any time between January 11, 2016 and November 30,

24    2020 or Preliminary Approval, whichever is earlier, and who did

25    not participate in the class action settlement in Alvarado v.

26    Dart Container Corp., Riverside County Superior Court Case No.
27    RIC1211707 (“Former Employee Sub-Class”)

28               (c) all current and former hourly, nonexempt California
                                          34
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 35 of 39


1     employees of Defendants who received a wage statement between

2     January 11, 2018 and November 30, 2020 or Preliminary Approval,

3     whichever is earlier, and (1) worked at least one shift during

4     which he/she both worked overtime and earned a shift differential

5     and 2) did not participate in the class action settlement in

6     Alvarado v. Dart Container Corp., Riverside County Superior Court

7     Case No. RIC1211707 (“Non-Exempt Wage Statement Class”);

8          (2) the proposed settlement is preliminarily approved as

9     fair, just, reasonable, and adequate to the members of the

10    settlement class, subject to further consideration at the final

11    fairness hearing after distribution of notice to members of the

12    settlement class;

13         (3) for purposes of carrying out the terms of the settlement

14    only:

15               (a) Angela Flores is appointed as the representative of

16    the settlement class and is provisionally found to be an adequate

17    representative within the meaning of Federal Rule of Civil

18    Procedure 23;

19               (b) the law firm of Mayall Hurley, P.C. is

20    provisionally found to be a fair and adequate representative of
21    the settlement class and is appointed as class counsel for the

22    purposes of representing the settlement class conditionally

23    certified in this Order;

24         (4) Phoenix Class Action Administration Solutions is

25    appointed as the settlement administrator;

26         (5) the form and content of the proposed Notice of Class
27    Action Settlement (Settlement Agreement, Ex. 1) is approved,

28    except to the extent that it must be updated to reflect dates and
                                          35
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 36 of 39


1     deadlines specified in this Order and to reflect the fact that

2     the final fairness hearing will occur over Zoom;

3             (6) no later than ten (10) business days from the date this

4     Order is signed, defendants’ counsel shall provide the names and

5     contact information of all settlement class members to Phoenix

6     Class Action Administration Solutions;

7             (7) no later than ten (10) business days from the date

8     defendants submit the contact information to Phoenix Class Action

9     Administration Solutions, it shall mail a Notice of Class Action

10    Settlement to all members of the settlement class via first class

11    mail;

12            (8) no later than sixty (60) days from the date Phoenix

13    Class Action Administration Solutions mails the Notice of Class

14    Action Settlement, any member of the settlement class who intends

15    to object to, comment upon, or opt out of the settlement shall

16    mail written notice of that intent to Phoenix Class Action

17    Administration Solutions pursuant to the instructions in the

18    Notice of Class Action Settlement;

19            (9) a final fairness hearing shall be held before this court

20    electronically, with all parties appearing via Zoom, on Monday,
21    May 17, 2021, at 1:30 p.m., to determine whether the proposed

22    settlement is fair, reasonable, and adequate and should be

23    approved by this court; to determine whether the settlement

24    class’s claims should be dismissed with prejudice and judgment

25    entered upon final approval of the settlement; to determine

26    whether final class certification is appropriate; and to consider
27    class counsel’s applications for attorney’s fees, costs, and an

28    incentive award to plaintiff.      The parties shall update the
                                          36
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 37 of 39


1     proposed Notice of Class Action Settlement to inform class

2     members that the final fairness hearing will take place over

3     Zoom.   The Notice shall instruct any person who is interested in

4     attending the hearing to contact plaintiff’s counsel no later

5     than sixty (60) days from the date Phoenix Class Action

6     Administration Solutions mails the Notice of Class Action

7     Settlement to obtain instructions for gaining access via Zoom.

8     The courtroom deputy shall provide plaintiff’s counsel with these

9     instructions no later than May 12, 2021.        Plaintiff’s counsel

10    shall, in turn, provide the instructions to persons who have

11    expressed interest in attending no later than May 14, 2021.           The

12    court may continue the final fairness hearing without further

13    notice to the members of the class;

14         (10) no later than twenty-eight (28) days before the final

15    fairness hearing, class counsel shall file with this court a

16    petition for an award of attorney’s fees and costs.          Any

17    objections or responses to the petition shall be filed no later

18    than fourteen (14) days before the final fairness hearing.           Class

19    counsel may file a reply to any objections no later than seven

20    (7) days before the final fairness hearing;
21         (11) no later than twenty-eight (28) days before the final

22    fairness hearing, class counsel shall file and serve upon the

23    court and defendants’ counsel all papers in support of the

24    settlement, the incentive award for the class representative, and

25    any award for attorney’s fees and costs;

26         (12) no later than twenty-eight (28) days before the final
27    fairness hearing, Phoenix Class Action Administration Solutions

28    shall prepare, and class counsel shall file and serve upon the
                                          37
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 38 of 39


1     court and defendants’ counsel, a declaration setting forth the

2     services rendered, proof of mailing, a list of all class members

3     who have opted out of the settlement, a list of all class members

4     who have commented upon or objected to the settlement;

5          (13) any person who has standing to object to the terms of

6     the proposed settlement may appear at the final fairness hearing

7     via zoom (themselves or through counsel) and be heard to the

8     extent allowed by the court in support of, or in opposition to,

9     (a) the fairness, reasonableness, and adequacy of the proposed

10    settlement, (b) the requested award of attorney’s fees,

11    reimbursement of costs, and incentive award to the class

12    representative, and/or (c) the propriety of class certification.

13    To be heard in opposition at the final fairness hearing, a person

14    must, no later than sixty (60) days from the date Phoenix Class

15    Action Administration Solutions mails the Notice of Class Action

16    Settlement, (a) serve by hand or through the mails written notice

17    of his or her intention to appear, stating the name and case

18    number of this action and each objection and the basis therefore,

19    together with copies of any papers and briefs, upon class counsel

20    and counsel for defendants, and (b) file said appearance,
21    objections, papers, and briefs with the court, together with

22    proof of service of all such documents upon counsel for the

23    parties.

24               Responses to any such objections shall be served by

25    hand or through the mails on the objectors, or on the objector’s

26    counsel if there is any, and filed with the court no later than
27    fourteen (14) calendar days before the final fairness hearing.

28    Objectors may file optional replies no later than seven (7)
                                          38
     Case 2:19-cv-00083-WBS-JDP Document 38 Filed 01/12/21 Page 39 of 39


1     calendar days before the final fairness hearing in the same

2     manner described above.      Any settlement class member who does not

3     make his or her objection in the manner provided herein shall be

4     deemed to have waived such objection and shall forever be

5     foreclosed from objecting to the fairness or adequacy of the

6     proposed settlement, the judgment entered, and the award of

7     attorney’s fees, costs, and an incentive award to the class

8     representative unless otherwise ordered by the court;

9          (14) pending final determination of whether the settlement

10    should be ultimately approved, the court preliminarily enjoins

11    all class members (unless and until the class member has

12    submitted a timely and valid request for exclusion) from filing

13    or prosecuting any claims, suits, or administrative proceedings

14    regarding claims to be released by the settlement.

15         (15) in light of the court’s preliminary approval of the

16    parties’ settlement, the court hereby vacates the Final Pretrial

17    Conference and trial date currently set in this matter for March

18    29, 2021, and May 11, 2021, respectively.

19    Dated:   January 12, 2021

20
21

22

23

24

25

26
27

28
                                          39
